RICHARD G. GODBEHERE, Plaintiff-Appellee,
v.
ALLISON LEISTEN, Defendant-Appellant.
No. 28037
Intermediate Court of Appeals of Hawaii.
February 7, 2008.
On the briefs:
Allison Leisten, Defendant-Appellant pro se.
Gregory H. Meyers, Daniel G. Hempey, (Hempey Norelli & Meyers LLP), for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
By: WATANABE, Presiding Judge, FOLEY and FUJISE, jj.
Defendant-Appellant Allison Leisten (Leisten), pro se, appeals from the Judgment filed on June 6, 2006 in the District Court of the Fifth Circuit, Lihue Division (district court).[1] The district court entered judgment in favor of Plaintiff-Appellee Richard G. Godbehere, Sr. (Godbehere) and against Leisten, awarding Godbehere money damages in the amount of $8,591.12, attorney's fees in the amount of $2,147.75, and costs in the amount of $120. The money damages represented payment Leisten owed Godbehere for construction work Godbehere had performed for her.
On appeal, Leisten argues that the district court lacked jurisdiction and abused its discretion by awarding Godbehere attorney's fees, where the court permitted litigation rather than ordering Godbehere to participate in voluntary county mediation services.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, as well as the relevant statutory and case law, we resolve Leisten's point of error as follows:
The district court had jurisdiction in this case. Hawaii Revised Statutes (HRS) § 604-5 (Supp. 2007). The district court did not abuse its discretion by awarding Godbehere his attorney's fees. There is no evidence in the record on appeal that Leisten ever moved the district court to compel mediation. Further, Leisten offers, and we can find, no authority for the notion that the district court was required to order Godbehere to participate in mediation.
Therefore,
The Judgment filed on June 6, 2006 in the District Court of the Fifth Circuit, Lihue Division, is affirmed.
NOTES
[1]  The Honorable Trudy K. Senda presided.